Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Rejoinder
Claims 1-5, 7-9, 12-13, and 27-28 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 14-17, 19, and 21-24, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on 11/21/2012 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.





EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edward Callaghan on 5/10/2022.
The application has been amended as follows: 
In the claims:  (note: changes below are made to entered claims filed 4/20/2022)
a.	In claim 14, line 2, replace "comprising a layered structure with semiconducting 	materials on a support layer, the" with
	--comprising a layered structure, the--
b.	In claim 14, line 4, replace "providing the support layer" with --providing a support 	layer--
c.	In claim 16, line 1, replace "the electrodes" with 
	--the first and second electrodes--
d.	In claim 16, line 2, delete "a structuring process, for example"
e.	In claim 16, line 3, replace "stamping, laser ablation." With
	--stamping, or laser ablation.--
f.	In claim 17, line 1, replace "the two electrodes" with --the first and second 	electrodes--	
g.	Cancel claim 18.
h.	Replace the entirety of claim 19 with --The method of claim 14, wherein a method 	of applying the first planar semiconducting layer comprises vapor deposition.--
i.  	Cancel claim 20.
j.	In claim 21, lines 1 and 2, delete "whereby in order to apply in a structured 	arrangement,"
k.	In claim 21, line 2, replace "the first semiconductor layer" with --wherein the first 	planar semiconducting layer--
l.	In claim 22, line 2, replace "whilst the semiconducting layer is being applied." 	with --while the first planar semiconducting layer is being applied.--
m.	In claim 23, lines 2 through 3, replace "wherein a higher quantum efficiency of 	the semiconducting layer is obtained by choosing appropriate material 	combinations, for example" with
	--wherein the first planar semiconducting layer comprises material combinations 	selected from the group consisting of--
n.	In claim 24, line 2, replace "the top flat face of the semiconducting layer." with 
	--a top flat face of the first planar semiconducting layer.--
o. 	Rejoin claim 27.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art references are Xiao et al. (US 2005/0045874) and Suemori et al. ("Vertical Junction Type Organic Photovoltaic Cells"); however, neither reference, alone or in combination, disclose the first electrode and the second electrode are not in the optical path of incident light to the first planar semiconducting layer, in conjunction with the other limitations required in claims 1, 14 and 28, respectively.   Specifically, with regard to the Xiao reference, Xiao disclose light is introduced into the device through electrode layer 21 ([0017]).  Additionally, neither reference discloses a bulk-heterojunction, or the structural relationship between the p-n junction and the electrodes, in conjunction with the other limitations required in claims 1, 14, and 28, respectively.  Dependent claims 2-5, 7-9, 12-13, 15-17, 19, 21-24, and 27 are allowed due to their respective dependence on claims 1 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAMIR AYAD/Primary Examiner, Art Unit 1726